                                                                     1



                  UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF NORTH CAROLINA
                        SOUTHERN DIVISION
________________________________
                                 )
UNITED STATES OF AMERICA,        )
                                 )
                                 ) 7:17-CR-129-1
            vs.                  )
                                 )
DAVID KIRTON,                    )
              Defendant.         )
________________________________)


                     WEDNESDAY, OCTOBER 10, 2018
                SENTENCING HEARING/REVOCATION HEARING
               BEFORE THE HONORABLE TERRENCE W. BOYLE
                 CHIEF UNITED STATES DISTRICT JUDGE



APPEARANCES:

On Behalf of the Government:

TIMOTHY SEVERO, ASSISTANT U.S. ATTORNEY
U.S. Attorney's Office
New Bern Avenue, Suite 800
Raleigh, North Carolina 27601


On Behalf of the Defendant:

DANIEL DONAHUE
Donahue Law Firm, PLLC
P.O. Box 1721
Elizabeth City, North Carolina          27906




                  AMY M. CONDON, CRR, RPR, CSR
                     Official Court Reporter
                  United States District Court
                    Raleigh, North Carolina
           Stenotype with computer-aided transcription


    Case 7:17-cr-00129-FL Document 102 Filed 12/05/18 Page 1 of 16
                                                                                   2



 1         (Wednesday, October 10, 2018 commencing 10:30 a.m.)

 2                             P R O C E E D I N G S

 3              THE COURT:      David Kirton.

 4              MR. DONAHUE:       Good morning, Your Honor.

 5              THE COURT:      Good morning.

 6              MR. DONAHUE:       Your Honor, after discussing this

 7   matter with the Government, we ask the Court to consider giving

 8   us just a little bit more time this morning to discuss this

 9   case with my client.       We just had some negotiations going back

10   and forth and kind of changes things a little bit.                   Just need a

11   few minutes to discuss it.

12              THE COURT:      Okay.    He's got a felony charge on

13   sentencing and a revocation.

14              MR. DONAHUE:       That's right.

15              THE COURT:      Okay.    I'll let you come back this

16   afternoon at 2:00.

17              MR. DONAHUE:       That'll be great.

18              MR. SEVERO:      Thank you, Your Honor.

19              MR. DONAHUE:       Thank you, Your Honor.

20                 (The proceedings concluded at 10:31 a.m.)

21                                  *       *       *

22                 (The proceedings commenced at 2:00 p.m.)

23              THE COURT:      Are you still here with David Kirton?

24              MR. DONAHUE:       Yes, Your Honor.

25              THE COURT:      Are you resolved now?


         Case 7:17-cr-00129-FL Document 102 Filed 12/05/18 Page 2 of 16
                                                                                      3



 1                MR. DONAHUE:       I believe so, Your Honor.

 2                MR. SEVERO:      We're ready to proceed, Your Honor.

 3                THE COURT:      Okay.    Mr. Kirton, do you want to say

 4   anything about your sentence?

 5                THE DEFENDANT:       Yes, sir.      I pretty much want to let

 6   you know that I came home from federal prison the first time,

 7   entered a halfway house, and I got my CDLs.                Well, I received

 8   my CDLs the same week, and I started working in the log woods

 9   driving trucks.       And I went from driving trucks to got my first

10   income tax when I filed both my daughters, and I received about

11   $9,000, and I opened up -- and bought my own truck, what is it,

12   a 1998 International Cabover.            And I had my aunt help me start

13   my LLC, got my EIN number, and I started driving for myself.

14                And pretty much driving trucks and running the

15   business is two completely different things.                 You're going to

16   run across bumps and stuff like that, and I ran across a lot of

17   hard times with the trucks from three tires burning out in one

18   week to transmission problems, having to change the clutch.

19                And, Your Honor, instead of me riding the wave and

20   struggling out, I took the easy way out, and I started selling

21   heroin.     And I made a dumb -- I made a dumb choice.                 I could

22   have did it a different way, and I didn't.                I wasn't thinking

23   rational, and this is the reason why I'm in front of you today.

24                I had a company.        I had a lot of people looking up to

25   me.    My mom was happy.        A lot of people was happy that I was


           Case 7:17-cr-00129-FL Document 102 Filed 12/05/18 Page 3 of 16
                                                                                   4



 1   doing the right thing.        And I didn't want to fail them, but in

 2   a way I still failed them by the decision I made.

 3              And I'm just here to say what I pled guilty for, I'm

 4   guilty for, Your Honor, and I can't take that back.                  I just

 5   hope that I can get past this stage and change the people,

 6   places and things and get out there and do the trucking thing

 7   again because I actually started to work at the end of the

 8   situation; but I mean, by then, my wrong was already done.

 9              And I'm not here to make no excuses.              I'm just here

10   to tell you as far as what I pled guilty for, I'm guilty for,

11   and that's pretty much what I have to say, sir.

12              THE COURT:      Okay.    Thank you.

13              You have a revocation of your supervised release.

14   You're charged with the criminal conduct here of October 2016

15   until April of 2017.       Do you admit or deny that?

16              THE DEFENDANT:       Yes, sir, I admit.

17              THE COURT:      All right.      The guideline range for that

18   is 18 to 24 months.       Your guideline range on your current

19   conviction is 188 to 235 months.           And the Government has a

20   motion; is that right?

21              MR. SEVERO:      Judge, we do.       And depending on some

22   things about an objection, we may have an additional motion.

23   The defense has filed some objections to the advisory guideline

24   range.   Depending on how the Court may rule on that, we may

25   have a second motion.


         Case 7:17-cr-00129-FL Document 102 Filed 12/05/18 Page 4 of 16
                                                                                5



 1              THE COURT:      Do you want to be heard on that?

 2              MR. DONAHUE:       Yes, Your Honor.       So before the PSR,

 3   the draft PSR was produced, Mr. Kirton and his co-defendant

 4   submitted to a polygraph examination which isn't included at

 5   all in the PSR.     And we want to point out that Mr. Kirton's

 6   co-defendant, who put the vast amount of the weight of drugs on

 7   him, was shown in the polygraph to be untruthful.

 8              And so what we would suggest is that because he was

 9   found to be unreliable after this PSR, that the Court

10   reconsider his reliability and credibility and whether or not

11   we should accept the weight that he put on Mr. Kirton as it

12   relates to the guideline range.           It's addressed, I think, in

13   the addendum there, number 2 and 3 on page 15 of 15.

14              THE COURT:      So does he admit to any drug weight?

15              MR. DONAHUE:       Oh, of course he does.

16              THE COURT:      Give us, you know, what you concede.

17              MR. DONAHUE:       Well, what he admitted to was in a

18   protected statement, so his --

19              Our issue, I guess, is that his co-defendant tried to

20   put a ton of weight on him, thinking that when he gets

21   arrested, he's going to object to the weight because it's not

22   true.   And then if he goes to trial, not only will the

23   co-defendant get a 5K, but he'll get a Rule 35.                It was his way

24   of getting a break.       I mean, he's got a 924(c) and he's got a

25   drug charge.


         Case 7:17-cr-00129-FL Document 102 Filed 12/05/18 Page 5 of 16
                                                                                  6



 1                So David, from the get-go, said, look, I've done

 2   this, but the drug weight he's putting on me just isn't true.

 3   Please give me a polygraph.         Please give me a polygraph.        And

 4   it was part of the plea that they both had to submit to a

 5   polygraph.

 6                So we talked to Agent Wydell.          Agent Wydell talked to

 7   Mr. Severo, and they got a polygraph expert to come down from

 8   Charlotte.     He came to Elizabeth City.          He sat down with both

 9   of the defendants, and he gave them a polygraph.                Now,

10   Mr. James Mickey Harris showed to be deceptive on the

11   polygraph.

12                And the PSR says that James Mickey Harris is a

13   reliable and credible source of information, and we would just

14   like the Court to consider that he's not and he hasn't been;

15   and, you know, he's given statement after statement that don't

16   match up.     He's made statements to this polygraph expert that

17   were shown to be untrue.

18                David admits that he did sell drugs.            He admits that

19   he took Mr. Harris to New York to introduce him to a source,

20   and then Harris went up and got the drugs four times, three or

21   four times after that.        So there were five total times that

22   somebody went up, picked up drugs from New York and came home,

23   and then they sold them in Wilmington, sold the drugs.

24                But, again, that was in a protected statement that he

25   admitted to that.      It's just the enormous amount of cocaine and


         Case 7:17-cr-00129-FL Document 102 Filed 12/05/18 Page 6 of 16
                                                                                  7



 1   powder and crack and heroin that Mr. Harris put on Mr. Kirton

 2   just -- he says it's just not true, and we'd ask the Court not

 3   to consider that in his guideline range.

 4                THE COURT:      A few minutes ago I asked you what is

 5   true.    You know, what does he concede?             You still haven't told

 6   me.

 7                MR. DONAHUE:       Well, he says that every time they went

 8   up -- and he can't remember if it's four trips or five trips.

 9   He said we can go with five because I don't want to tell a lie.

10   He said that to the agents.           He told the polygraph expert that

11   as well.     They got a hundred grams each trip, so that would

12   have been 500 grams.

13                THE COURT:      Of heroin?

14                MR. DONAHUE:       Yes, sir.     And then they cut it, bagged

15   it and then dispersed it to other low-level dealers.

16                THE COURT:      So that's a half key all told.

17                MR. DONAHUE:       Yes, sir.

18                THE COURT:      A kilogram means a thousand grams.        500

19   means half of the thousand.

20                MR. DONAHUE:       I think there was some cutting agents

21   used, and perhaps it became more or less; but, yes, they bought

22   500 grams.

23                THE COURT:      So what's the guideline range for

24   500 grams of heroin?

25                THE PROBATION OFFICER:          Your Honor, 500 grams would


           Case 7:17-cr-00129-FL Document 102 Filed 12/05/18 Page 7 of 16
                                                                                   8



 1   be a base offense level -- base offense level 26, which is from

 2   400 grams to 700 grams.

 3              THE COURT:      Okay.    So what's the guideline range?

 4              THE PROBATION OFFICER:          Just changing that guideline

 5   alone, Your Honor, it would be -- instead of a 32, you would

 6   have a base offense level 26.          And then he also has an

 7   objection to the firearm enhancement.            So that one we haven't

 8   gotten to yet, but including it, it would be a 30 minus three,

 9   so looks like a total offense level 27.

10              MR. SEVERO:      Your Honor, I think there's also two for

11   leadership.

12              THE PROBATION OFFICER:          Correct.     I included that.

13              MR. DONAHUE:       Right.    And, Your Honor, as to the

14   second objection --

15              THE COURT:      You didn't give me a number.              I mean, all

16   this mumbo jumbo is fine, but I'm just trying to come up with a

17   number.

18              THE PROBATION OFFICER:          Yes, Your Honor.          As of right

19   now with the objections as they stand, the guideline range

20   would be 100 to 125 months.

21              THE COURT:      Okay.    Thank you.

22              THE PROBATION OFFICER:          You're welcome.

23              THE COURT:      So do you concede that that's the

24   guideline that you want, or do you disagree with it?

25              MR. DONAHUE:       Well, we'll agree that that was the


         Case 7:17-cr-00129-FL Document 102 Filed 12/05/18 Page 8 of 16
                                                                                 9



 1   weight that he was responsible for.            However, he entered into

 2   an agreement per the plea agreement that anything he put on

 3   himself wouldn't be used against him, so that was his only

 4   concern.

 5              He just -- he understands the law.              He understands

 6   that he should be held accountable for what he did, but he also

 7   feels that if you have an unreliable person and they put all

 8   this drug weight on you, then you have to throw the baby out

 9   with the bath water, then you're stuck with his own statement

10   that he thought couldn't be used against him because it was

11   protected under the plea agreement, and then you're left with

12   the actual sales that they found during the investigation.

13              THE COURT:      So are you trying to get to the point

14   where he says he sold a gram or half a gram and that's it?

15              MR. DONAHUE:       No, not necessarily, Your Honor.         I

16   mean, it would have put him at --

17              THE COURT:      Give me a break and clue me in on what

18   you're trying to do.

19              MR. DONAHUE:       A level 18 is where he was comfortable.

20              THE COURT:      And so what kind of a guideline are

21   you --

22              MR. DONAHUE:       That would have been 41 to 51 months.

23              THE COURT:      How much?

24              MR. DONAHUE:       41 to 51 months at 18.

25              THE COURT:      So that's your ideal?


         Case 7:17-cr-00129-FL Document 102 Filed 12/05/18 Page 9 of 16
                                                                              10



 1              MR. DONAHUE:      No --

 2              THE COURT:      41 to 51?

 3              MR. DONAHUE:      That is what we would ask the Court to

 4   consider based off the information that we have.

 5              THE COURT:      Okay.     Mr. Severo?

 6              MR. SEVERO:      Your Honor, we concede that they were

 7   both given polygraphs and that the second person was untruthful

 8   about information about who his source was and the firearm.

 9   And so it puts us in a difficult position, Judge, to try to

10   figure out what's true and not.          And as I mentioned to the

11   Court, depending on where the Court finds the guideline, we

12   have a motion prepared to do either an upward departure or

13   variance to put him in a guideline that's more consistent with

14   his activity.

15              THE COURT:      Where would that be just hypothetically?

16              MR. SEVERO:      Somewhere around 100 to 120 months.

17              THE COURT:      Okay.

18              MR. SEVERO:      And, Judge, when he's polygraphed, he

19   gives information to the polygrapher.            And it's sort of, I

20   guess, as the Court can see, a shield and sword.               You know, he

21   wants to say, hey, this is truthful, but then you can't use any

22   of this stuff against me.

23              And so we would ask the Court, if the Court is

24   inclined to find that 41 to 50 month as an advisory guideline,

25   to either do an upward departure or variance to put him in a


        Case 7:17-cr-00129-FL Document 102 Filed 12/05/18 Page 10 of 16
                                                                               11



 1   range that's consistent, somewhere in the 100 to 120 months as

 2   a minimum to whatever the corresponding number is.

 3               THE COURT:     So you want his guideline to be in the 41

 4   to 51 range, but that he's sentenced in the 100 to 125?              Is

 5   that what you're saying?        That's the most convoluted guideline

 6   determination I think I've ever seen.

 7               MR. SEVERO:     I guess what I would initially ask the

 8   Court to do is do an upward departure.

 9               THE COURT:     Are we making an academic case for the

10   irrationality of guideline sentencing?            Because you're really

11   way down the road on that.

12               MR. SEVERO:     Right.     Judge, at the end of the day, I

13   want to make a recommendation to the Court of what sentence --

14               THE COURT:     What's your recommendation?

15               MR. SEVERO:     Would be a minimum sentence of 120

16   months, Judge, taking into account his 5K and all the other

17   activity.

18               THE COURT:     Okay.     Your turn.

19               MR. DONAHUE:     Well, I didn't address the gun, and I

20   think Mr. Severo did.       The polygrapher asked specifically about

21   the gun that Mr. Harris was caught with, who he claimed

22   throughout the investigation came from Mr. Kirton, and he

23   admitted that he couldn't say that it did, so we'd ask you not

24   to give him the two points.

25               But, Your Honor, we're talking about guidelines.              I


        Case 7:17-cr-00129-FL Document 102 Filed 12/05/18 Page 11 of 16
                                                                                   12



 1   think that all of our job here is just to make sure that, you

 2   know, justice is served.        I think that Mr. Kirton clearly made

 3   a huge mistake.     He was on the right path.           He had a company

 4   formed.    He was working hard.       He took out some horrible loans

 5   with some usurious rates.        He had one in particular that was

 6   taking $171 a day from him in order to pay back the loan --

 7               THE COURT:     $171 a day?

 8               MR. DONAHUE:     A day.     Straight out of his checking

 9   account every single day, which is a loan he got out of

10   California, but that's beside the point.             He just fell on hard

11   times.    He did something stupid, but he had the right idea.                 I

12   mean, he really was going down the right path.               He had a

13   legitimate business.       He was just doing what he could.             And

14   like he said, he was just making people proud.               He had a guy

15   who worked for him.      He sold his one truck.          He bought two more

16   trucks.

17               And then in 2016, in fall of 2016, he had a childhood

18   friend who was a drug dealer who was killed.              John Mickey

19   Harris was released from BOP around the same time, so John

20   Mickey Harris came to Dave Kirton.           He knew that David knew the

21   connection in New York for the drugs, and David took him there,

22   and that's how it started.        That's why they did the five trips.

23   He was hard up for money.

24               THE COURT:     Who made five trips?

25               MR. DONAHUE:     Mr. Harris made five trips.             He did the


        Case 7:17-cr-00129-FL Document 102 Filed 12/05/18 Page 12 of 16
                                                                                  13



 1   introduction, and Mr. Harris made the trips.

 2              THE COURT:      He made one trip?

 3              MR. DONAHUE:      He made the initial trip, yes, sir.             He

 4   understands he's going to be punished, and he wants to take

 5   responsibility and be punished appropriately.              But, you know, a

 6   guideline range of 10 years plus his revocation, we just feel

 7   that's a little on the high end here.            That maybe, you know,

 8   six, seven years would be appropriate; but, you know, anything

 9   in the double digits is a lot for what he did, considering the

10   facts.

11              THE COURT:      Well, that's a lot of heroin, and it's

12   moving into Wilmington, which is a city that's under attack

13   with heroin.    Is that where he's from?

14              MR. DONAHUE:      Yes, sir.

15              THE DEFENDANT:       Yes, sir.

16              THE COURT:      So you do or you don't have a 5K?

17              MR. SEVERO:      We did file a 5K, Your Honor.            He gave a

18   statement initially, but it was of limited value in October.

19   Then I believe in April he was debriefed.             He did identify his

20   source.   But because of the delay in the time period, we

21   haven't been able to do anything with his source.                Judge, in

22   that recommendation that I made to the Court, I factored in

23   both the 5K and what we would contend is an upward departure or

24   upward variance.

25              THE COURT:      And the revocation is there too on the


        Case 7:17-cr-00129-FL Document 102 Filed 12/05/18 Page 13 of 16
                                                                                 14



 1   table?

 2              MR. SEVERO:      Yes, Your Honor.

 3              THE COURT:      So you want a 120-month sentence.           Is

 4   that what you said?

 5              MR. SEVERO:      Yes, Your Honor.

 6              THE COURT:      I think that's a fair sentence, and I

 7   think the 5K opens the door to a sentence at that level.                And

 8   under 3553(a) and all the factors and his history, I think that

 9   that's appropriate.

10              On the case for 7:17-129-B0-001, I'll impose a

11   sentence on Count 8 of 100 months and three years of supervised

12   release, special assessment of $100.            He's not to violate any

13   federal, state or local law during his period of supervised

14   release.

15              On his revocation of supervised release, this

16   sentence will come first ahead of the other sentence.                He's

17   sentenced to 24 months, and the sentence on the new case will

18   run consecutive to the 24 months, and his supervision is

19   terminated with respect to that earlier case number 710-CR-28.

20   So he's got a 24-month sentence on the revocation and a

21   100-month sentence on the new crime and a new supervised

22   release term of three years.

23              MR. DONAHUE:      Thank you, Judge.

24              There was one additional thing I wanted to bring up

25   briefly.   In the objections in the addendum on paragraph 12, we


        Case 7:17-cr-00129-FL Document 102 Filed 12/05/18 Page 14 of 16
                                                                                15



 1   objected to the statement that the defendant is a Crips gang

 2   member.    And I just wanted to point this out.            It has no impact

 3   on the sentence or the guidelines.

 4               But Mr. Kirton in 2010 was picked up on the charge

 5   that he was just revoked on.         And in July of 2011, he came to

 6   Elizabeth City and testified in your courtroom against a

 7   Mr. Vincent Hill.      I think he was the Government's main witness

 8   in that case.    Mr. Hill got 20 years, I believe.             But after

 9   that he went back to Judge Fox.          Judge Fox gave him five years.

10   He didn't give him a 5K.

11               And the paperwork from that court session or from his

12   PSR was released publicly by somebody in his community and

13   posted on social media.       And from that point on, he's been

14   totally out of gangs.       He'll never be in another gang again.

15   So we just ask that you consider ordering Probation strike that

16   portion of the PSR because it does have an impact on his

17   placement in BOP.

18               THE COURT:     Do you have any objection to that?

19               MR. SEVERO:     Judge, he associates with gang members;

20   but other than that, I'll leave it up to the Court.

21               THE COURT:     I'm not going to intervene in the Bureau

22   of Prisons' management of their caseload, so I'll deny that

23   request.

24               MR. DONAHUE:     Thank you, Your Honor.

25               MR. SEVERO:     May I approach with that motion?


        Case 7:17-cr-00129-FL Document 102 Filed 12/05/18 Page 15 of 16
                                                                          16



 1              THE COURT:      You may.

 2                        UNITED STATE DISTRICT COURT

 3                    EASTERN DISTRICT OF NORTH CAROLINA

 4

 5

 6                     CERTIFICATE OF OFFICIAL REPORTER

 7

 8   I, Amy M. Condon, CRR, RPR, CSR, Federal Official Court

 9   Reporter, in and for the United States District Court for the

10   Eastern District of North Carolina, do hereby certify that

11   pursuant to Section 753, Title 28, United States Code, that the

12   foregoing is a true and correct transcript of the

13   stenographically reported proceedings held in the

14   above-entitled matter and that the transcript page format is in

15   conformance with the regulations of the Judicial Conference of

16   the United States.

17

18

19   Dated this 5th day of December, 2018.

20

21
                                               /s/ Amy M. Condon
22                                             Amy M. Condon, CRR, CSR, RPR
                                               U.S. Official Court Reporter
23

24

25


        Case 7:17-cr-00129-FL Document 102 Filed 12/05/18 Page 16 of 16
